 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Jose Arnold Ruiz
 6
                                     UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                        Case No. 1:14-CR-00113-DAD
10
                         Plaintiff
11
                                                       STIPULATION AND ORDER TO SET NEW
12    JOSE ARNOLD RUIZ                                 CHANGE OF PLEA HEARING
13                       Defendants.

14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
15
     DROZD; LAURA WITHERS, ASSISTANT UNITED STATES ATTORNEY:
16

17          COMES NOW Defendant, JOSE ARNOLD RUIZ, by and through his attorney of record,

18   EMILY DELEON, hereby requesting that the Court accept the stipulation by counsel to allow

19   Mr. Ruiz to withdraw his previously entered plea and enter a change of plea to a new signed and

20   filed plea agreement.

21          The filed plea agreement is an earlier version of the plea agreement, not the one to which

22   the parties finally agreed. The parties had been corresponding via email regarding a plea

23   agreement for Mr. Ruiz.

24          The final plea agreement allowed for both the defense and government to make sentencing

25   requests outside the guideline range at the time of Sentencing. In the course of sending the signed

26   plea agreement to the Government, Defense Counsel mistakenly attached the signed page to an

27   outdated plea agreement. As such, the filed plea agreement does not contain the parties’ final

28   plea agreement.

                                                      1
 1          The Government and Defense Counsel ask the Court to accept a stipulation that Mr. Ruiz

 2   may withdraw his previously entered plea and set a new change of plea hearing. Mr. Ruiz would

 3   be entering a change of plea to the newly filed plea agreement. Further, the parties ask that the

 4   Court allow the PSR to be modified to reflect the new plea agreement, rather than requiring a new

 5   interview.

 6

 7   IT IS SO STIPULATED.
                                                                  Respectfully Submitted,
 8   DATED: 01/27/20                                              /s/ Emily Deleon______
                                                                  EMILY DELON
 9                                                                Attorney for Defendant
10                                                                JOSE ARNOLD RUIZ

11

12   DATED: 01/27/20                                              /s/Laura Withers
                                                                  LAURA WITHERS
13
                                                                  Assistant U.S. Attorney
14

15
                                                 ORDER
16

17          IT IS SO ORDERED that Mr. Ruiz’s previously entered plea of guilty be withdrawn and

18   that a new change of plea hearing be set for February 10, 2020 at 10:00 a.m.
19
     IT IS SO ORDERED.
20
21      Dated:     January 27, 2020
                                                       UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
                                                       2
